Citation Nr: 1114792	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-28 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial increased rating for service-connected irritable bowel syndrome (IBS), currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date earlier than January 10, 2007 for service connection for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran had active service from January 1997 to January 2004.  

This matter originally came to the Board of Veterans' Appeals (BVA or Board) on appeal from the February 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Sioux Falls, South Dakota, which, in pertinent part, granted service connection for the Veteran's irritable bowel syndrome (IBS) and evaluated it as 10 percent disabling, effective January 10, 2007.  [In a March 2007 statement, the Veteran initiated an appeal of the issues of entitlement to a disability rating in excess of 10 percent for the now service-connected IBS and entitlement to an earlier effective date for his service-connected IBS.]  

In May 2007, the Veteran testified at a personal hearing before the Hearing Officer at the VA Medical and Regional Office Center in Sioux Falls, South Dakota.  A transcript of the testimony is in the claims file.

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran's service-connected for IBS is currently evaluated as 10 percent disabling.  He contends that his symptoms of IBS are more severe than this current disability rating reflects and that the effective date for the grant of service connection for this disorder should be earlier than January 10, 2007 as he first sought assistance regarding this issue in July 2006.  After a complete and thorough review of the claims folder, the Board determines that a remand of these claims is required to allow for further development of the record.  

In a March 2007 letter, a staff attorney at an Advocacy organization in South Dakota contacted the RO and requested a copy of the Veteran's entire claims file as well as any additional medical records, progress notes, laboratory reports and evaluations pertinent to the Veteran's health.  The attorney requested these records "for review and evaluation for possible representation of [the Veteran's] upcoming Social Security benefits hearing."  The attorney's request for a copy of the Veteran's claims folder was complied with, but there is no indication that the Veteran attended and/or testified at a Social Security benefits hearing, and if so, whether his request for disability benefits has been granted or denied.  

Thus, upon remand, the RO should ascertain whether the Veteran is in receipt of Social Security benefits.  When VA has notice that the Veteran may be receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. §5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2010).  The RO should then request copies of the Veteran's SSA medical records used in the determination of benefits made by SSA.  

Additionally, the Veteran contends that his service-connected IBS is worse than the current evaluation contemplates.  The Board notes that the Veteran's last VA examination was in February 2007, during which he complained of recurring diarrhea and occasional abdominal pain.  It was noted that the Veteran's symptomatology consisted of bowel movements one to two times a day (and three to four episodes of diarrhea a week with accompanying abdominal pain).  The examiner noted no accompanying weight loss, vomiting, nausea or malnutrition.  

During his May 2007 personal hearing before the Regional Office Hearing Officer, the Veteran testified that he experiences three episodes of diarrhea a day, and has sharp pain and cramping in his stomach right before his bouts of diarrhea.  See Hearing Transcript, p. 3-4.  He also stated that he takes three doses of Metamucil a day, and experiences constipation during the weekends.  See Transcript, p. 5.  The most recent medical records regarding the current nature of the Veteran's service-connected IBS are VA treatment records dated from June 2007 to December 2007.  These records reflect that the Veteran has a history of chronic loose stools, diarrhea and occasional abdominal cramping.  

In an October 2008 statement, the Veteran, through his representative, maintains that he is entitled to an evaluation in excess of 10 percent for his IBS.  Although the Veteran did not directly assert that there has been a worsening of his service-connected disability since the last VA examination, there appears to be a disparity between his recent subjective description as to the severity of his disability and the findings noted within the February 2007 VA examination report and the remainder of his VA treatment records.  

In this regard, the Board observes that the Veteran's most recent VA examination in February 2007 was over three years ago.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); & Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Thus, the Board finds that an additional VA examination is necessary to clarify the current severity of his disability.
Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should determine whether the Veteran is in receipt of Social Security disability benefits.  If so, the RO should obtain and associate with the claims file a copy of the decision of the SSA to award disability benefits to the Veteran and the records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.  

2. Thereafter, schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected IBS.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All necessary tests should be conducted.  

Any indicated diagnostic tests and studies should be accomplished, and all pertinent symptomatology and findings should be reported in detail.  The examiner should specifically comment on the presence (including frequency and severity), or absence, of symptoms such as diarrhea, constipation, bowel disturbance and abdominal distress.  A complete rationale for all opinions should be provided.

The examiner should also specifically comment on the impact of the Veteran's IBS on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, this service connected disability is of such severity to result in an inability to obtain and to maintain employment.  

3. Then, re-adjudicate the issues on appeal.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


